NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         FEB 8 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TINA DOWNS,                                     No.    19-36060

                Plaintiff-Appellant,            D.C. No. 3:19-cv-05057-JLR

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Western District of Washington
                    James L. Robart, District Judge, Presiding

                           Submitted February 4, 2021**
                             San Francisco, California

Before: THOMAS, Chief Judge, and IKUTA and NGUYEN, Circuit Judges.

      Tina Downs appeals from the district court’s judgment affirming a decision

of the Commissioner of Social Security that she is not entitled to disability

insurance benefits. We have jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 405(g). Reviewing the administrative law judge’s (“ALJ”) findings for

substantial evidence, see Luther v. Berryhill, 891 F.3d 872, 875 (9th Cir. 2018), we

affirm.

      1. Any error by ALJ Kennedy in invoking the law of the case was harmless

because we can review the merits of ALJ Alexis’s findings in light of the

additional evidence Downs presented to ALJ Kennedy on remand. See Buck v.

Berryhill, 869 F.3d 1040, 1050 (9th Cir. 2017); cf. Askins v. U.S. Dep’t of

Homeland Sec., 899 F.3d 1035, 1043 (9th Cir. 2018) (reviewing in the first

instance whether amended complaint was adequately pled after district court

erroneously relied on the law of the case to dismiss it).

      2. ALJ Kennedy did not need to evaluate whether Downs’s new evidence

of pain showed a “severe medically determinable . . . impairment,” 20 C.F.R.

§ 416.920(a)(4)(ii), in light of his conclusion that pain is a symptom rather than a

medically determinable impairment. See 20 C.F.R. § 404.1529(b) (“Your

symptoms, such as pain . . . , will not be found to affect your ability to do basic

work activities unless medical signs or laboratory findings show that a medically

determinable impairment(s) is present.”). The ALJ acknowledged Downs’s new

evidence of fibromyalgia and chronic fatigue syndrome and properly rejected it for

failing to rule out other possible conditions with the same symptoms. See SSR 12-

2p, 77 Fed. Reg. 43,640, 43,641 (July 25, 2012); SSR 14-1p, 79 Fed. Reg. 18,750,


                                           2
18,752 (Apr. 3, 2014). The ALJ gave germane reasons for rejecting Downs’s new

evidence of anxiety and sleep disturbance. See 20 C.F.R. § 404.1502(a) (excluding

nurse practitioners from “[a]cceptable medical source[s]” for Downs’s claim);

Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009).

      In discounting most of the examining doctors’ opinions, the ALJ provided

“specific and legitimate reasons” supported by substantial evidence in the record.

Ford v. Saul, 950 F.3d 1141, 1154 (9th Cir. 2020) (quoting Lester v. Chater, 81

F.3d 821, 830 (9th Cir. 1995)). Dr. Henry-Socha was uncertain about a diagnosis

for Downs’s pain, see Tonapetyan v. Halter, 242 F.3d 1144, 1150–51 (9th Cir.

2001), and failed to indicate vocational restrictions, see Ford, 950 F.3d at 1156.

Dr. Tolles and ARNP Griffel made vague assessments of Downs’s anxiety that

lacked specific vocational restrictions, and their treatment notes during the relevant

period did not support the significant limitations they assessed more than two years

after Downs’s benefits eligibility expired. Dr. May’s and Dr. Kaufman’s

fibromyalgia diagnoses did not rule out other possible causes of Downs’s

symptoms. Dr. Earle’s opinion did not indicate any vocational restrictions.

      To the extent ALJ Alexis erred in rejecting Dr. Rubenstein’s diagnosis of

thoracic outlet syndrome, the error was harmless. Dr. Rubenstein described the

condition as “sporadic,” and ALJ Kennedy acknowledged Downs’s “complaints

of . . . numbness in the extremities” and “considered [Downs’s] symptoms as


                                          3
reflected in the longitudinal record in evaluating her testimony and in formulating

the residual functional capacity.”

      3. ALJ Kennedy offered “specific, clear and convincing reasons” for

rejecting Downs’s testimony about the severity of her symptoms. Garrison v.

Colvin, 759 F.3d 995, 1014–15 (9th Cir. 2014) (quoting Smolen v. Chater, 80 F.3d

1273, 1281 (9th Cir. 1996)). Downs testified that she had migraines “every single

day” from 2010 to 2015, with blurred vision “at least four days a week,” and

vomiting “[s]ometimes.” However, in January 2011 Downs reported experiencing

migraines “weekly,” and in April 2014 she reported that her headaches were

“stable” and that she used prescription medication only “occasionally for severe

[ones].” Throughout the alleged disability period, Downs almost always denied

having vision problems or nausea.

      Downs received only conservative treatment for her back and neck pain.

“[E]vidence of ‘conservative treatment’ is sufficient to discount a claimant’s

testimony regarding severity of an impairment.” Parra v. Astrue, 481 F.3d 742,

751 (9th Cir. 2007) (quoting Johnson v. Shalala, 60 F.3d 1428, 1434 (9th Cir.

1995)). Downs typically denied experiencing mental health symptoms to her

primary care provider, and there is little evidence that she sought specialized

treatment, suggesting that her occasional symptoms were not severe. Downs’s




                                          4
frequent denials of fatigue to medical providers was inconsistent with her

allegations of fatigue and a need to nap for two to three hours each day.

      4. In discounting the testimony of the other lay witnesses—Ben Downs,

Cheryl Moore, and Melinda Gauyan—the ALJs gave reasons that were “germane

to each witness.” Valentine, 574 F.3d at 694 (quoting Dodrill v. Shalala, 12 F.3d

915, 919 (9th Cir. 1993)). Downs acknowledges that Ben Downs’s observations

were “consistent with [her own] testimony,” and ALJ Kennedy properly rejected

them for the same reasons. See id. Similarly, both ALJ Kennedy and ALJ Alexis

properly found that Moore’s statements were not entirely consistent with the

medical evidence for the same reasons as Downs’s testimony. And ALJ Alexis

properly found that Gauyan’s description of Downs’s difficulties at work was not

helpful because the work “was at a much higher difficulty level than” that required

by Downs’s residual functional capacity.

      5. Because ALJ Kennedy did not err in evaluating the record evidence, he

properly assessed Downs’s residual functional capacity.

      AFFIRMED.




                                           5